Citation Nr: 1503457	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  01-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for genital herpes.

6.  Entitlement to service connection for arthritis affecting the arms.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to a temporary 100 percent disability rating.

10.  Entitlement to a rating in excess of 30 percent for anxiety with substance abuse.

11.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) following January 2001, July 2009, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2004, the Veteran appeared before the Board at a hearing that was held at the RO.  The Board notes that the Veterans Law Judge before whom the Veteran testified is no longer employed by the Board.  In October 2005, the Veteran was informed of that fact and was offered an opportunity to have a hearing with another Veterans Law Judge.  Later that month, the Board received a statement from the Veteran indicating that he did not want an additional hearing.  

Following the 2004 hearing, in October 2004, the Board reopened the Veteran's claim of service connection for a psychiatric disorder, including PTSD, and remanded the underlying claim for additional development.  In October 2005, the Veteran's claim of service connection for a psychiatric disability was remanded again.  The October 2005 remand ordered a VA examination.  Thereafter, in February 2008, service connection for an anxiety disorder was granted by the Appeals Management Center (AMC).  (The anxiety disorder was found to be secondary to service-connected residuals of an in-service circumcision.)  The February 2008 rating decision explicitly denied service connection for PTSD, but nevertheless indicated that the grant was considered a full grant of the benefit sought on appeal.  The case was not returned to the Board.  The Veteran was rated as 30 percent disabled under Diagnostic Code 9400 for anxiety.  

The Veteran again argued for service connection for PTSD, which the agency of original jurisdiction (AOJ) characterized as an application to reopen a previously denied claim.  The claim was denied in a March 2013 rating decision.  Despite the RO's characterization, the Board finds that the issue of service connection for PTSD, remanded in decisions dated in October 2004 and October 2005, remained on appeal even though service connection for another psychiatric disability (anxiety) was awarded in February 2008.  This is so because the PTSD question was clearly part of the earlier appeal and was not part of the 2008 grant.

Following the 2008 grant, the Veteran sought an increase in the rating for his anxiety disorder, and this was addressed in the July 2009 rating decision, along with a claim for TDIU.  The Veteran perfected an appeal of these two issues and, in August 2013, he testified as to these questions at a Board hearing before the undersigned.  

By the March 2013 rating decision, the remaining claims listed on the title page above were addressed.  A notice of disagreement was thereafter received from the Veteran's then-appointed representative.  However, a statement of the case was not thereafter prepared by the AOJ.  As noted in the remand below, a statement of the case is required.

Finally, a motion to advance the appeal on the Board's docket has been denied.  The Veteran was sent notice of the denial in a December 2014 letter.


REMAND

As noted above, the Board previously remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  Thereafter, the AMC granted service connection for anxiety secondary to an in-service circumcision.  The AMC additionally indicated in the text of the rating decision that this was considered a full grant of the benefit sought on appeal.  However, the Veteran was clearly not satisfied with the decision, which also specifically denied entitlement to service connection for PTSD.  His dissatisfaction was evident in his continued pursuit of the claim of service connection for PTSD.  The Board notes that additional evidence, to include VA treatment records and a VA psychiatric examination report, has been associated with the claims file since the February 2008 rating decision.  Thus, a supplemental statement of the case with consideration of all relevant evidence since the issuance of a 2005 supplemental statement of the case is required.

A review of the record reflects that the Veteran has filed a notice of disagreement, dated in April 2013, with the March 2013 denial of entitlement to service connection for high cholesterol, a skin condition, erectile dysfunction, chloracne, genital herpes, arthritis of the arms, prostate cancer; and entitlement to a temporary 100 percent disability rating; and whether new and material evidence has been received to reopen a claim of service connection for hypertension.  It does not appear that a statement of the case has been prepared on these issues.  Accordingly, the Board is required to remand these issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  (After a statement of the case is issued, these claims should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).)

With regard to the appeal for an increased rating for an acquired psychiatric disorder and the claim for TDIU, further adjudication of these questions is deferred pending adjudication of the claim of entitlement to service connection for PTSD.  This deferral is required because a grant of service connection for PTSD may affect the manner of rating service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any indicated development, to include obtaining any pertinent, outstanding evidence.  It should then readjudicate the Veteran's claim of service connection for PTSD, considering all evidence, especially the evidence received since the 2005 supplemental statement of the case.  If service connection for PTSD is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be given the requisite opportunity to respond.  

2.  The AOJ should issue a statement of the case on the claims of service connection for high cholesterol, a skin condition, erectile dysfunction, chloracne, genital herpes, arthritis of the arms, prostate cancer; entitlement to a temporary 100 percent disability rating; and whether new and material evidence has been received to reopen a claim of service connection for hypertension.  If, and only if, the Veteran files a timely substantive appeal, the issues on which he perfects an appeal should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

